         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 1 of 15




Jason D. Boren (#7816)
BALLARD SPAHR LLP
One Utah Center, Suite 800
201 South Main Street
Salt Lake City, Utah 84111-2221
Telephone: (801) 531-3000
Facsimile: (801) 531-3001
borenj@ballardspahr.com

Lynn Rzonca (#86747) (pro hac to be submitted)
Christie L. Larochelle (#322620) (pro hac to be submitted)
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, Philadelphia 19103
Telephone: (215) 665-8500
Facsimile: (215) 864-8999
rzoncal@ballardspahr.com
larochellec@ballardspahr.com

Attorneys for Plaintiff, Kodiak Cakes LLC


                       IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


KODIAK CAKES LLC,
                                                    COMPLAINT
               Plaintiff,
                                                    Case No.:
v.
                                                    Judge
CONTINENTAL MILLS, INC.,
                                                    JURY TRIAL DEMANDED
               Defendant.

       Plaintiff Kodiak Cakes LLC (“Kodiak”), by and through its undersigned counsel, avers as

follows for its Complaint against defendant Continental Mills, Inc. (“Continental”):
          Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 2 of 15




                                    NATURE OF THE ACTION

        1.        This is an action for trade dress infringement and unfair competition in violation

of the laws of the United States and the State of Utah. Kodiak seeks an injunction, damages, and

related relief.

                                   JURISDICTION AND VENUE

        2.        This action arises under the Lanham Act, Title 15 of the United States Code, and,

accordingly, jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        3.        On information and belief, Continental transacts substantial business in this

District. Continental sells products within this District (or causes them to be sold here), and it

engages in infringing conduct to do so. In addition, on information and belief, Continental

actively markets itself in this District by infringing Kodiak’s trade dress.

        4.        This Court has personal jurisdiction over Continental because, on information and

belief, Continental has purposefully directed its infringing activities to this District, and it has

purposefully availed itself of the laws of the state of Utah. Continental also maintains an

interactive website accessible in this District that prominently displays infringing material to

consumers. Moreover, Continental has purposefully directed, and continues to purposefully

direct, substantial and continuous sales of products to consumers in this District.

        5.        This Court also has personal jurisdiction and venue over Continental because, on

information and belief, Continental knew about Kodiak’s ownership of the Kodiak trade dress,

knew that Kodiak was located in this District, and has engaged in and continues to engage in

willful trade dress infringement directed against Kodiak. Continental knew and intended that the

brunt of the harm to Kodiak’s reputation from its willful infringement would be felt in this



                                                   2
            Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 3 of 15




District.

        6.       Venue is proper in the District under 28 U.S.C. § 1391, because, upon information

and belief, and for the reasons set forth herein, a substantial part of the events and rights giving

rise to this action occurred in and exist in this District. Venue is convenient in this District, as

many key documents and witnesses reside in or near this District.

                                          THE PARTIES

        7.       Kodiak is a Delaware corporation with a principal place of business at 3247 Santa

Fe Road, Park City, Utah 84098.

        8.       On information and belief, Continental is a Washington corporation with a

principal place of business at 18100 Andover Park West, Tukwila, WA 98188.

                                   FACTUAL ALLEGATIONS

             Kodiak’s Business and Trade Dress Rights in Its Pancake Mix Packaging

        9.       Kodiak is a leading manufacturer of high protein, whole grain pancake mixes, as

well as other packaged prepared baked goods. Kodiak’s products are available at grocery stores

nationwide, as well as at other major retailers, such as Target and Costco.

        10.      Kodiak began business in 1982 as a small family operation. The recipe for

Kodiak’s pancake mix originated with the founders’ mother, who sold the pancake mix,

packaged in brown paper lunch bags, to friends and neighbors. In 1995, Kodiak began selling its

pancake mix in stores. From the start, Kodiak developed a reputation for providing excellent

quality, healthy pancake mixes.

        11.      Demand for the Kodiak pancake mixes grew steadily. In 2014, Kodiak appeared

on ABC’s Shark Tank. Since then, Kodiak’s products and commercial success have been



                                                   3
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 4 of 15




recognized in both local and national news media and on social media. Kodiak’s products are

sold at health food stores and major retailers like Target, Walmart, and Wegmans.

       12.     Kodiak created and sells its products using an inherently distinctive packaging

design, an example of which is shown below:




       13.     Kodiak recently introduced a new packaging design that maintains the overall

look and feel of the original packaging. Both versions of the packaging are currently available

for purchase at stores and online. The updated packaging is shown below:




                                                4
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 5 of 15




       14.     Kodiak’s protected trade dress in the appearance of its packaging includes, but is

not limited to, a kraft box featuring a distinctive tan, red, black, and white color scheme

characterized by: a light tan background color offset by a bold, full bleed black border;

alternating use of serif and sans serif fonts; standout appearance of reference to “Protein Packed”

and “Whole Grains.” Kodiak has used elements of the trade dress described above since at least

as early as 1999. Sales under the trade dress have been substantial.

       15.     Kodiak has used the Kodiak Trade Dress in commerce. The Kodiak Trade Dress

is non-functional, inherently distinctive, and has acquired secondary meaning in the marketplace.

                         Continental’s Business and Its Infringing Acts

       16.     Like Kodiak, Continental sells packaged prepared baking mixes, including

pancake mix. Continental is a direct competitor of Kodiak.




                                                 5
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 6 of 15




       17.     Continental, without Kodiak’s authority, is offering for sale within the United

States packaged pancake mix that appropriates the design protected by Kodiak’s trade dress.

Continental offers these products for sale under the name “Krusteaz.” Continental’s infringing

Krusteaz brand protein pancake mix packaging (“Krusteaz Protein Packaging”) is shown below:




       18.     Like Kodiak’s trade dress, Continental’s Krusteaz Protein Packaging features a

kraft box with the same tan-red-black-white color scheme. The Krusteaz Protein Packaging also

includes other key design elements from Kodiak’s distinctive trade dress including, but not

limited to, the bold black border the red inlay, a combination of serif and sans serif fonts, and the

prominent appearance of “Protein” and “Whole Grains.”

       19.     On information and belief, Continental has engaged in an intentional campaign to

duplicate the Kodiak Trade Dress.

       20.     Continental manufactures and sells a number of other types of Krusteaz brand

pancake mix, all of which feature similar packaging that is markedly different from the Krusteaz



                                                  6
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 7 of 15




Protein Packaging it adopted for its protein pancake mix. Examples of other Krusteaz pancake

mix packages are shown below:




       21.     All of Continental’s Krusteaz brand pancake mix, with the exception of its protein

pancake mix, have a distinctive trade dress which features: a glossy box with a photograph of

pancakes; the Krusteaz name in red across the top of the box; and the name of the flavor of the

mix in script font below the Krusteaz name. The Krusteaz Protein Packaging does not feature

any of these elements. None of Continental’s Krusteaz brand pancake mixes, except its protein

pancake mix, feature kraft boxes with the distinctive tan-red-black-white color scheme that is the

hallmark of the distinctive Kodiak Trade Dress.

       22.     On information and belief, Continental first introduced its Krusteaz brand high

protein pancake mix on or around August 2017. When Continental first introduced the Krusteaz

brand high protein pancake mix, its packaging was similar to the typical Krusteaz brand trade

dress described above. The packaging featured a glossy box with a photograph of pancakes; the

Krusteaz name in red across the top of the box; and the name of the flavor of the mix below the

Krusteaz name. This version of the box is shown below:




                                                  7
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 8 of 15




       23.    On information and belief, Continental reformulated its Krusteaz brand protein

pancake mix on or about July 2018. In addition to reformulating the mix, Continental redesigned

the packaging to its new Krusteaz Protein Packaging design.

       24.    On information and belief, Continental intentionally redesigned its packaging to

copy the look and feel of the Kodiak Trade Dress.

       25.    The appearance of Continental’s pancake mix packaging is likely to cause

confusion with the Kodiak Trade Dress. As shown below, Continental’s packaging is

substantially similar to both the new and old Kodiak packaging.




                                               8
        Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 9 of 15




       26.    Continental’s use of the Kodiak Trade Dress has created actual confusion among

consumers. Kodiak is aware of multiple instances of consumer confusion caused by the

Continental packaging.




                                             9
        Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 10 of 15




       27.     The infringing similarity between the Kodiak and Continental packaging is further

evident from the store display shown below. Kodiak paid for a stand-alone display in a Kroger

store in Salt Lake City, Utah. This display was to include only Kodiak Cakes mixes. But as

shown, the near-identical look of the Continental packaging resulted in both mixes being

presented as if they were the same, or related, resulting in even further consumer confusion.




                                                10
           Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 11 of 15




       28.     Continental’s continued use of Kodiak’s Trade Dress will continue to create

confusion.

       29.     Continental’s actions establish that it has engaged in an intentional campaign to

duplicate the Kodiak Trade Dress in an effort to usurp the significant goodwill associated with

Kodiak’s products.

       30.     On August 17, 2018, Kodiak’s counsel sent a cease and desist letter to

Continental notifying the company of Kodiak’s rights, putting it on notice of their infringement

of the Kodiak Trade Dress, and requesting that it immediately stop the infringing conduct.

Continental responded on August 31, 2018 but refused to immediately cease its infringement of

the Kodiak Trade Dress.

                                FIRST CLAIM FOR RELIEF
                     (Federal Trade Dress Infringement, 15 U.S.C. § 1125)

       31.     Kodiak realleges and incorporates by reference the foregoing paragraphs of this

Complaint as though set forth fully herein.

       32.     Continental uses trade dress that is confusingly similar to the Kodiak Trade Dress.

This constitutes false designation of origin and unfair competition.

       33.     Continental’s use of the Kodiak Trade Dress was and is without Kodiak’s

consent.

       34.     By the acts and omissions set forth above, Continental is violating Section 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a). Continental’s use of the Kodiak Trade Dress

constitutes a false designation of origin, a false and misleading description of fact, and a false

and misleading representation of fact, which is likely to cause confusion, mistake, and to deceive

by wrongly suggesting an affiliation, connection, or association between Continental’s Krusteaz


                                                 11
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 12 of 15




brand pancake mix and Kodiak and its products. Such use by Continental is also likely to cause

confusion, mistake, and to deceive as to origin, sponsorship, or approval of the Krusteaz brand

protein pancake mix.

        35.     Continental has engaged and continues to engage in these activities knowingly,

willfully, and in bad faith.

        36.     Continental’s acts of trade dress infringement and false designation of origin,

unless enjoined by this Court, are causing Kodiak to sustain, and will continue to cause it to

sustain, irreparable injury, and Kodiak has no adequate remedy at law.

        37.     Continental has made and will continue to make substantial profits to which it is

not, in law or equity, entitled.

        38.     There is no legitimate hardship to Continental in being compelled to stop and

correct its infringing conduct. Public policy also favors the relief that Kodiak seeks.

        39.     Pursuant to 15 U.S.C. § 1116, Kodiak is entitled to an injunction against

Continental’s continuing infringement of the Kodiak Trade Dress. Unless enjoined, Continental

will continue its infringing conduct.

        40.     Pursuant to 15 U.S.C. § 1117(a), Kodiak is entitled to monetary damages, an

award of costs and, because this is an exceptional case, reasonable attorneys’ fees.

                              SECOND CLAIM FOR RELIEF
                   (Unfair Competition Under Utah Code §§ 13-5a-101-103)

        41.     Kodiak realleges and incorporates by reference the foregoing paragraphs of this

Complaint as though set forth fully herein.

        42.     By the acts and omissions set forth above, Continental is violating Utah Code

§§ 13-5a-101-103.


                                                 12
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 13 of 15




        43.     Continental’s acts constitute unlawful infringement of the Kodiak Trade Dress.

Continental’s acts have caused and are likely to continue to cause a material diminution in the

value of the Kodiak Trade Dress.

        44.     Continental has engaged and continues to engage in these activities intentionally.

        45.     Continental’s acts of trade dress infringement and false designation of origin,

unless enjoined by this Court, are causing Kodiak to sustain, and will continue to cause it to

sustain, irreparable injury, and Kodiak has no adequate remedy at law.

        46.     Continental has made and will continue to make substantial profits to which it is

not, in law or equity, entitled.

        47.     There is no legitimate hardship to Continental in being compelled to stop and

correct its infringing conduct. Public policy also favors the relief that Kodiak seeks.

        48.     Pursuant to Utah Code § 13-5a-103, Kodiak is entitled to monetary damages, an

award of costs and, because the circumstances warrant, punitive damages.

                                 THIRD CLAIM FOR RELIEF
                               (Common Law Unfair Competition)

        49.     Kodiak realleges and incorporates by reference the foregoing paragraphs of this

Complaint as though set forth fully herein.

        50.     Continental’s willful acts of infringement of the Kodiak Trade Dress constitute

unfair competition in violation of Utah common law.

        51.     Continental has unlawfully sold products using packaging that imitates the

Kodiak Trade Dress.

        52.     Continental’s acts have caused and are likely to continue to cause confusion or

deception.


                                                 13
        Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 14 of 15




                                     PRAYER FOR RELIEF

       WHEREFORE, Kodiak respectfully requests that the Court grant judgment for Kodiak

and against defendant Continental, as follows:

       A.      Find and decree that Continental has infringed, and continues to infringe, the

Kodiak Trade Dress;

       B.      Preliminarily and permanently enjoin Continental, and its officers, agents,

servants, employees, parents, subsidiaries, affiliates, and attorneys, and those in active concert or

participation with them who receive actual notice of the order by personal service or otherwise,

from continuing to infringe the Kodiak Trade Dress;

       C.      Direct Continental to provide an accounting of all revenues and profits derived

from its use of the Kodiak Trade Dress;

       D.      Award Kodiak:

               a)      Continental’s profits arising from Continental’s aforementioned

infringing, deceptive, and improper activities;

               b)      the damages sustained by Kodiak as a result of these infringing, deceptive,

and improper activities, which damages should be trebled by reason of Continental’s willfulness;

               c)      the costs associated with this action, as this Court may determine to be fair

and appropriate pursuant to Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a); and

               d)      punitive damages;

       D.      Find that this is an exceptional case and award Kodiak its attorneys’ fees pursuant

to 15 U.S.C. § 1117(a); and

       F.      Award Kodiak such further relief as this Court deems just and proper.



                                                  14
         Case 2:18-cv-00783-BCW Document 2 Filed 10/09/18 Page 15 of 15




                                        JURY DEMAND

        Kodiak LLC hereby demands, pursuant to Fed. R. Civ. P. 38, a trial by jury of all issues

so triable.

        DATED this 8th day of October, 2018.


                                             /s/ Jason D. Boren
                                             Jason D. Boren, Esq.
                                             Lynn Rzonca, Esq. (pro hac to be submitted)
                                             Christie L. Larochelle, Esq. (pro hac to be
                                             submitted)
                                             BALLARD SPAHR LLP
                                             Attorneys for Plaintiff Kodiak LLC




                                                15
